Citation Nr: 1001571	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to an initial increased rating for 
degenerative arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for epistaxis.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1984 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Due to the Veteran's 
residence, his claims file remains under the jurisdiction of 
the RO in St. Petersburg, Florida.

In his July 2008 Substantive Appeal, the Veteran raised the 
issues of high cholesterol, low testosterone, ringing in his 
ears, and a knee condition.  Since these issues have not been 
adjudicated, they are referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran's hearing loss and 
cervical spine disability were last evaluated in 2006, over 
three years ago.  In view of this, together with the 
Veteran's assertion that these disabilities have worsened 
(see July 2008 Substantive Appeal), the Board finds that he 
should be accorded VA examinations to determine the current 
severity of his service-connected left ear hearing loss and 
cervical spine disability.

With respect to the Veteran's claim of entitlement to service 
connection for sinusitis, the service treatment records 
reflect multiple complaints of sinus congestion, with a March 
2006 chronological report of medical care reflecting chronic 
sinusitis.  Although post-service medical records are absent 
for complaints or findings of sinusitis, the Veteran has 
credibly reported continued sinus problems.  Based on the 
foregoing, the Board finds that the Veteran should be 
accorded a VA examination in order to determine the etiology 
of any currently-shown sinusitis. 

The March 2006 chronological report of medical care mentioned 
above also indicates epistaxis (nosebleeds).  There are no 
other complaints or findings of the condition reflected in 
the service treatment records.  While post-service medical 
records are likewise absent for any complaints or findings of 
epistaxis, the Veteran has credibly asserted that he 
continues to experience nosebleeds.  In view of an in-service 
finding of epistaxis, and the Veteran's credible reports of 
nosebleeds since service, the Board finds that he should be 
accorded a VA examination to determine the etiology of any 
currently-shown epistaxis. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examinations to determine the current 
severity of his service-connected left 
ear hearing loss and cervical spine 
disability.

2.	Schedule the Veteran for an examination 
by an individual with the appropriate 
expertise for the purpose of 
determining whether it is as least as 
likely as not (i.e., a 50 percent 
probability or greater,) that any 
currently-shown chronic sinusitis 
and/or epistaxis is related to the 
Veteran's active military service, 
including the multiple complaints of 
sinus congestion and March 2006 finding 
of chronic sinusitis and epistaxis.  

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


